Citation Nr: 0425928	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-12 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of Chapter 30 educational assistance 
overpayment of $2,056.38.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Board of Veterans' Appeals (Board) found no evidence in 
the record as to any active service by the veteran.

This matter comes before the Board on appeal from a February 
2002 decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
appellant a waiver of recovery of the overpayment at issue.

REMAND

In his substantive appeal, the appellant stated that the VA 
had repeatedly changed its reasons as to why he owed money 
and has recently testified that he wanted to challenge the 
validity of the alleged overpayment (transcript (T.) at p. 
4).  Therefore, the appellant has clearly disputed the amount 
of the debt in question, and has thereby raised the issue of 
the propriety of creation of the overpayment.  A debtor may 
dispute the amount or existence of a debt, which is a right 
that may be exercised separately from a request for waiver or 
at the same time.  See 38 C.F.R. § 1.911(c)(1) (2003).  An 
informal dispute as to the amount or existence of the debt is 
defined in the Department regulations as a communication in 
writing that questions whether the amount is accurate.  Id.

In light of the appellant's contentions, the Committee must 
address the issue of the amount of the debt in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two 
issues are inextricably intertwined because adjudication of 
the issue of the amount of the debt may affect the merits and 
outcome of an adjudication of the waiver issue.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999); see 
also Parker v. Brown, 7 Vet. App. 116 (1994)(finding that a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board).  



Accordingly, this case is REMANDED for the following actions:

1.  Adjudicate the appellant's claim 
concerning the amount and propriety of 
the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions raised by the appellant.  
This development should at least include 
locating any additional pertinent 
documents that relate to the processing 
of the veteran's claim for education 
benefits since 1993.  Other regional 
offices that participated in the 
processing of his claim for benefits 
should also be contacted for relevant 
documents.  The appellant should then be 
provided with an accounting, explaining 
the amount of the overpayment and how it 
was calculated.  

2.  Thereafter, the matter on appeal 
should be readjudicated.  If any of the 
issues involved in this appeal remains 
denied, the appellant should be provided 
an appropriate supplemental statement of 
the case.  Allow an appropriate period 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




